ORDER

PER CURIAM.
James R. Black (Defendant) appeals the judgment of the Circuit Court of Cape Girardeau County following his conviction for first-degree assault of a law enforcement officer and armed criminal action. Defendant contends that the trial court erred when it: 1) denied defense counsel’s request for a mistrial; 2) permitted a police officer to testify that Defendant used a racial epithet; and 8) allowed Defendant’s wife to testify to statements he made to her.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We *315have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).